               Case 5:16-cr-00519-LHK Document 357 Filed 07/29/21 Page 1 of 1




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MARISSA HARRIS (NYBN 4763025)
   MAIA PEREZ (MABN 672328)
 5 Assistant United States Attorneys

 6           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 7           Telephone: (408) 535-5061
             FAX: (408) 4535-5066
 8           Email: marissa.harris@usdoj.gov

 9 Attorneys for United States of America

10

11
                                     UNITED STATES DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                             SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                       )   CASE NO. 16-CR-00519 LHK
                                                     )
16           Plaintiff,                              )   UNITED STATES’ NOTICE OF NO OBJECTION
                                                     )   TO REVISED PROPOSED PRELIMINARY JURY
17      v.                                           )   INSTRUCTIONS
                                                     )
18   JOHNNY RAY WOLFENBARGER,                        )
                                                     )
19           Defendant.                              )
                                                     )
20                                                   )

21           The United States, represented by Marissa Harris and Maia Perez, Assistant United States
22 Attorneys, respectfully submits this notice of no objection to the Revised Proposed Preliminary Jury

23 Instructions (Annotated) filed at ECF 356.

24 DATED: July 29, 2021                                  Respectfully submitted,
25                                                       STEPHANIE M. HINDS
                                                         Acting United States Attorney
26
                                                              /s/
27
                                                         MARISSA HARRIS
28                                                       MAIA PEREZ
                                                         Assistant United States Attorneys
     UNITED STATES’ NOTICE OF NO OBJECTION TO REVISED PROPOSED PRELIM. JURY INST.
     16-CR-00519 LHK                           1
